Whitfield, C. J.,
delivered the opinion of the court.
It was competent to receive evidence showing the special value of the land as a steamboat landing, and there were at least two witnesses who were experts on this subject — -T. F. Logan, who has been in the wharf-boat business for about thirty-five years as a steamboat landing keeper, and for eight or ten years in the employ of Capt. Lee himself; the other witness, Arthur T. Jones, has been a pilot on the Mississippi river for twelve years. The testimony of these witnesses, and of other witnesses besides Williams, overwhelmingly establishes the plaintiffs case. According to the testimony of Mr. Logan the damage 'might have amounted to $3,420. It is unnecessary to go into details showing the borrow pits to be eleven feet deep, and that no other steamboat landing, except that of the James Lee and the Kate Adams, existed for miles on the Mississippi river; as to having to ferry the freight across the borrow pits from the landing; and as to the seeping of the water from the borrow pits, causing the caving of the banks next to the river, etc. The verdict of the jury is for less than half of what it might have been, according to the competent testimony. If the testimony of Williams was incompetent, no other result could reasonably have followed. We think the testimony makes it perfectly plain that the land taken should be treated as a part of the land needed for the appropriate and necessary uses of a steamboat landing.

Judgment affirmed.